Citation Nr: 1624379	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-28 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an eye condition.

2.  Entitlement to service connection for gastrointestinal disability, including  resection of the large intestine, diverticulitis with rupture and bladder fistula, to include as secondary to tuberculosis and the medication prescribed therefor.

3.  Entitlement to service connection for sterilization.

4.  Entitlement to an initial rating in excess of 10 percent for  service-connected bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953.

This appeal to the  Board of Veterans' Appeals (Board) arose from an August 2012 rating decision  in which the RO,  inter alia, granted service connection and assigned a 10 percent rating for bilateral hearing, but denied service connection for an eye condition, for sterilization, and for resection of the large intestine to include diverticulitis with rupture and bladder fistula secondary to tuberculosis medication.  

In August 2012, the Veteran filed a notice of disagreement (NOD) with respect to the rating assigned for hearing loss and the denial of the service connection claims.  In October 2013, the RO issued a statement of the case (SOC) on the claim for a higher initial rating for bilateral hearing loss and the claims for service connection for an eye condition and resection of the large intestine to include diverticulitis with rupture and bladder fistula due to tuberculosis medication.  Later in October 2913, the Veteran filed substantive appeal, via a VA Form 9, Appeal to the Board of Veterans' Appeals.

Because the Veteran disagreed with the initial rating assigned for bilateral hearing loss, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

This appeal is now being processed utilizing the Veterans  Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

The Board's decisions addressing the claims for service connection for an eye condition, and for gastrointestinal disability, to include as secondary to tuberculosis and medication prescribed therefor, are set forth below.  The remand following the order addresses the claim for a higher initial rating for hearing loss, as well as the claim for service connection for sterilization-for which the Veteran has completed the first of two actions required to place this matter in appellate status; these matters are being remanded to the agency of original jurisdiction (AOJ).

As a final preliminary matter, the undersigned notes that in an October 2012 letter, the Veteran raised a service connection claim for pleurisy.  As no such claim has been adjudicated by the agency or original jurisdiction (AOJ), it is not properly before the Board.  Hence, this matter is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 
 
2.  Although the Veteran has asserted that he has an eye condition  related service, no eye disorder was shown in service or for many years thereafter; there is no credible evidence of an eye injury or of symptoms associated with the eye during service, or of a continuity of such symptoms since service; and there is no competent evidence whatsoever even suggesting a medical nexus between any  current ocular disorder and active duty service.

3.  Although the Veteran has asserted that secondary service connection is warranted for an intestinal disability related to medication prescribed for service-connected tuberculosis, no such disorder was shown during service or for years thereafter; there is no medical evidence or opinion even suggesting a medical relationship between current gastrointestinal disability and either service or service-connected disability; and the only competent, probative opinion to address the medical etiology of current gastrointestinal disability weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an eye condition are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for gastrointestinal disability, including resection of the large intestine, diverticulitis with rupture and bladder fistula, to include as secondary to tuberculosis and medication prescribed therefor, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status; existence of a disability; a connection between a  veteran's service (or service-connected disability, as appropriate) and the disability; degree of disability; and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

Here, in an April 2012 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate claims for service connection on a direct basis, as well as notice for service connection on a secondary basis.  The letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, the letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2012 RO decision reflects the initial adjudication of the claims for service connection after issuance of the April 2012 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, and private treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that further action on either claim, prior to appellate consideration, is required.

The Board finds that the April 2012 VA examination is adequate to evaluate the intestine claim adjudicated herein, as it reflects consideration of the Veteran's contentions, a review of the medical history, clinical evaluation and detailed medical opinion with regard to these aforementioned elements.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

With respect to the eye condition claim, the Board acknowledges that the Veteran has not been afforded a VA examination, nor has a medical opinion otherwise been obtained, in connection with the claim.  However, as explained in greater detail below, with respect to that claim, the evidence of record fails to trigger VA's duty to assist by providing a VA examination, even pursuant to the low standard set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Also as explained below, development of the Veteran's alleged radiation exposure in connection with this claim is likewise not required.
 
In summary, the duties imposed by the VCAA have been considered and satisfied. 
The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit  has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A. Eye condition

The Veteran contends that he has an eye condition that had its onset during active military service.  In connection with the current claim, he has more recently reported in-service ocular trauma from witnessing an atomic bomb explosion.  See May 2013 VA treatment records.  

Service treatment records (STRs) are entirely negative for any eye complaints (to include with respect to injury), findings, or diagnosis.  On his Report of Medical History for separation, he denied having or ever having any "eye trouble."  The date of the report is not listed, but the report indicates that it was taken for separation purposes.  The July 1953 Report of Medical Examination reflects that the following items: eyes-general, ophthalmoscopic, pupils and ocular motility were clinically examined and deemed to be normal.  

In February 2012, the Veteran reported that he was present at an atomic bomb detonation during the spring of 1953 in Nevada.  He recalled the operation was named DESERT ROCK.  He stated that he witnessed the brightest glare and then ear-piercing sound waves.  He was then ordered to move toward the detonation site.  While proceeding to the site, the Geiger counters indicated radiation was present and his group was then ordered to turn back.  He was taken to area where he was ordered to remove his contaminated clothing and change into new clothing.  

August 2012 VA primary care records show that the Veteran complained about blurry vision with his glasses and requested an optometry evaluation.  The clinician referred the Veteran to the optometry clinic.  

August 2012 VA optometry records reflect that the Veteran's glasses were broken.  He also complained about ocular itching and burning.  He denied any history for eye injury, surgery or infection.  A complete ophthalmological examination was performed.  The optometrist assessed isolated retinal hemorrhage, right eye, bilateral ocular hypertension, incipient cataracts, bilateral ocular allergies, and presbyopia.  She advised the Veteran concerning glaucoma suspect and cataracts.  She recommended periodic monitoring for these disorders.  

February 2013 VA optometry clinic records show that the Veteran did not have any new ocular symptoms or concerns.  He presented for baseline glaucoma monitoring.  A complete ophthalmological examination was performed.  The clinician assessed ocular hypertension without glaucoma, resolved right eye retinal hemorrhage, and mild cataracts.  

May 2013 VA records show that the Veteran had an initial consultation at the VA Louisville Ophthalmology clinic.  He did not have any new complaints.  He reported that his glasses needed adjusting since he had new frames.  He reported a medical history for borderline glaucoma and trauma from witnessing an atomic bomb explosion that temporally blinded him.  The only eye medication he used was allergy eye drops.  A complete ophthalmological examination was performed.  The clinician diagnosed ocular hypertension, bilateral cataracts and refractive error.  He recommended an annual follow-up visit.  

September 2013 VA optometry clinic records show that the Veteran reported an occasional blur in the morning.  He described his distant vision as good.  He denied any other concerns.  A complete ophthalmological examination was performed.  The optometrist assessed bilateral ocular hypertension without glaucoma, bilateral senile cataracts, and bilateral refractive error with presbyopia.  She commented that all clinical findings were stable.  

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that service connection for an eye condition is not warranted. 

At the outset, the Board notes that the Veteran, as a lay person, is certainly competent to report matters within his own personal knowledge-such as the occurrence of any injury or his own symptoms.   See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, when assessing credibility and probative value, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran is competent to state that he witnessed a blinding flash of light from an explosion.  However, the Veteran's STRs do not document any eye injury or eye problems.    The Veteran even acknowledged as such in his self-reported medical history.  The Board finds these items of evidence to be highly persuasive given their temporal relationship to the alleged in-service trauma and the fact that the Veteran would be expected to freely relate any concerning ocular symptoms in these reports.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  It is reasonable to assume thathe had experienced eye injury or eye symptoms at that time, he would have reported it or a clinician would have observed it during the physical evaluation.  Id.  

For these reasons, the Board finds that the Veteran has not credibly established in-service eye injury during service (to warrant any further development with respect to his alleged radiation exposure), and did not have any chronic eye o problem during service. 

Moreover, the post service record does not document any eye problems for many years after service, a factor that tends to weigh against an award of service connection.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Significantly, moreover, there is no competent evidence or opinion relating any diagnosed post-service ocular disorder to any event, injury or disease in service.  While the Veteran is competent to describe his medical history and symptoms, the issue of whether post-service ocular disorders are related to active military service many years ago is a complex medical question.  The Board finds that he is not competent to assert a nexus regarding this issue.  Jandreau, 492 F.3d at 1377 n.4.; see Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010).  Consequently, any such nexus reports from him have no probative value.  Id.; 38 C.F.R. § 3.159(a)(1).  He has not submitted any competent evidence supporting such a contention for these claims.  There Thus, there is no competent Overall, there is no probative evidence suggesting that any current ocular disorder is related to his reported in-service trauma of blinding light or any other incident of active military service.  

Based on these facts, VA is not required to arrange for VA examination or to otherwise obtain a medical opinion in connection with this claim.  Generally, VA has a duty to provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon, supra.  

Here, however, there is no competent, credible or probative evidence of a nexus for any current ocular disorder to a remote in-service event, injury or disease.  This is so even considering the low nexus standards to trigger VA's duty to provide an examination and/or medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters, 601 F. 3d at 1278 (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  In summary, the McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion and in this particular case, they are not met.  Id.; McLendon, supra.

The Board emphasizes that, in this appeal, the Veteran's lay assertions, alone, cannot establish the required nexus element of the claim.  38 C.F.R. § 3.159(a)(1); Waters, 601 F. 3d at 1278;  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony " falls short " in proving an issue that requires expert medical knowledge).  As such, any direct assertions by the Veteran and/or his representative as to diagnosis and/or medical etiology provide no persuasive support for the claim.  Id.

For all of the foregoing reasons, the Board finds that the claim for service connection for an eye condition must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of  competent, credible and probative evidence supporting the required elements of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Gastrointestinal Disability

Service treatment records (STRs) do not show that the Veteran was regularly treated for any chronic gastrointestinal symptoms or disorder.  However, on his Report of Medical History for separation, he endorsed having "stomach, liver or intestinal trouble," "any reaction to serum, drug or medicine" and "piles or rectal disease." The date of the report is not listed, but the report indicates that it was taken for separation purposes.  The July 1953 Report of Medical Examination reflects that the following items: abdomen and viscera, anus and rectum and genitourinary systems were clinically examined and deemed to be normal.  The summary of defects and diagnoses listed none, and the Veteran was deemed qualified for separation.  

From November 1957 to December 1958, the Veteran was hospitalized for pulmonary tuberculosis.  For his past history, the examiner noted an appendectomy in 1947 and possible milk allergy.  It was described as severe abdominal cramping.  During hospitalization, the Veteran underwent a right upper lobe lobectomy.  His condition at discharge was treated and improved.  

In May 1959, the Veteran was afforded a VA examination for compensation and outpatient treatment.  He described his present complaint as back pain.  No digestive complaints or clinical findings were noted on examination. 

In April 1964, the Veteran was afforded another VA compensation examination.  He reported that he had been under treatment for ulcers since January 1962.  He described his current symptoms as fatigue and weight loss.  A urinalysis returned negative.  

May 1972 private medical records reflected that the Veteran had a two day hospitalization upon complaints of abdominal pain.  He was treated and received a discharge diagnosis of duodenal ulcer and cholecystitis.    

August 1974 private medical records show that the Veteran had a history of chronic duodenal ulcers beginning approximately 1969.  He complained about intractable pain, nausea and vomiting.  He had recurrent episodes of active penetrating duodenal ulcers, with the most recent being confirmed approximately a month ago on gastrointestinal clinical testing.  Although he had a history for acute hospitalization and therapy for his ulcer, he had not developed bleeding or obstruction.  He did not experience weight loss, but had increasing nausea and vomiting particularly with stress and long work hours.  Gastrointestinal (GI) system was significant for chronic gas, flatulence and cramping.  However, he did not have dysuria, pyuria or hematuria.  Clinical evaluation showed tenderness over the epigastric area.  The impression was listed as chronic duodenal unclear and history of tuberculosis.  Surgery was recommended.  Shortly thereafter, the Veteran had a subtotal gastrectomy and vagotomy.  He had an uncomplicated postoperative recovery.  

In May 1995, the Veteran underwent a colonoscopy at a private medical facility.  The impressions were listed as advanced diverticular disease, left colon with severe spasms, nonspecific colitis and proctitis ascending colon and rectum and history of colon polyps with negative surveillance examination.  The recommendations were for the Veteran to maintain a high fiber diet, periodic screening and a weeklong course of antibiotic treatment.

In September 1995, the Veteran was hospitalized for approximately 10 days at a private facility.  The admitting diagnoses were listed as vomiting and prostate infection.  The discharge diagnoses were peritonitis and colovesical fistula.  During hospitalization, he had an exploratory laparotomy, lysis of adhesions, peritoneal toilet, and descending double-barreled colostomy.  The preoperative and postoperative diagnosis was listed as diverticulitis with perforation, colovesical fistula and peritonitis.  

The Veteran had another operation in January 1996.  The operative procedures were listed as cystoscopy, left ureteral stent placement, excision of bladder portion of colovesical fistula and bladder irrigation.  The operative diagnoses were colovesical fistula and benign prostatic hypertrophy.  

In February 1996, the Veteran underwent a cystoscopy and transurethral prostatectomy.  

In January 2012, the Veteran reported that the medicine he was given in connection with tuberculosis treatment caused him to develop GI problems.  

In February 2012, the Veteran stated that he developed stomach pain in December 1958 and was diagnosed with ulcers.  He eventually had surgical treatment in 1973.  In September 1995, he was treated for a ruptured colon.  Currently, he continued to have stomach problems and a restricted diet.  He noted that a clinician had advised him that the tuberculosis medication was very strong.  He stated that he did not have any stomach problems prior to tuberculosis treatment and believed it caused his current stomach symptoms.  

VA obtained the report of a March 2012 Tuberculosis Disability Benefits Questionnaire (DBQ).  The examiner diagnosed pulmonary tuberculosis with an onset date of 1952.  He reported that the Veteran was treated for tuberculosis from November 1957 to December 1959.  Currently, it was inactive.  The Veteran reported that he developed stomach and intestinal problems as current residuals from tuberculosis treatment.  The examiner reviewed a December 2011 Chest X-ray.  It was negative for any active disease.  

VA also obtained April 2012 intestinal and stomach DBQ reports.  The examiner diagnosed diverticulitis with an onset of 1995.  The Veteran reported developing a colon condition in 1995.  He had a prior diverticulosis diagnosis and a colon resection.  He also was treated for tuberculosis in 1957.  He was advised that the tuberculosis medication was very strong.  He indicated that he developed continuous abdominal problems from the tuberculosis medication.  Currently, he experienced diarrhea.  The examiner reviewed the 1995 CT scan showing diverticulosis with rupture and fistula to the bladder.  For the stomach, the examiner diagnosed duodenal ulcer with an onset of 1974.  He described having an onset of stomach problems in 1960 manifesting as ulcers.  In 1974, he underwent a gastrectomy for peptic ulcer disease (PUD).  It improved his symptoms.  Currently, the Veteran experienced abdominal pain that was partially relieved by standard ulcer therapy.  The examiner expressed a negative medical opinion for both stomach and intestinal disorders.  He noted the specific medications, INH (isoniazid) and PAS (4-aminosalicylic acid) used to treat tuberculosis and usage history.  He reviewed the medical literature for any association between these medications and any causal relationship to either diverticular disease or peptic ulcer disease.  The examiner concluded that, despite the temporal relationship of these medications and gastrointestinal symptoms, the medical literature did not identify a relationship.  

In April 2012, the Veteran emphasized that 1974 private medical records document that his gastrointestinal disorders arose almost immediately after taking tuberculosis medications.  

In October 2012, the Veteran stated that the VA examiner had informed him that there was evidence of a link between diverticulitis and tuberculosis.  

The Veteran contends that his gastrointestinal disorders are related to service-connected tuberculosis medication.  Although he endorsed having GI type symptoms on his separation medical history questionnaire, he presently does not allege, nor does the evidence otherwise indicate, that he had a chronic gastrointestinal disorder in service.  

The Veteran, as a lay person, is certainly competent to report matters within his own personal knowledge, such as the nature, onset, and continuity of gastrointestinal type symptoms.  However, he simply is not competent to render a probative opinion addressing the etiology of current any current gastrointestinal disability.  See Jandreau, supra. Moreover, the Board reiterates that when assessing credibility and probative value of what the Veteran is competent to report, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan ,  supra.  In this case, the April  2012 VA examiner thoroughly reviewed the Veteran's medical history.  He searched the medical literature for any support for a causal relationship and found that none had been established.  His negative determination and supporting rationale are highly persuasive medical evidence weighing against the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  In this particular case, the Board finds the April 2012 VA medical opinion  outweighs the Veteran's reports based upon a temporal association.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (Board may prefer medical evidence over the Veteran's reports);  Colantonio, 606 F.3d at 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

The Board notes the Veteran's assertions s that the April 2012 VA examiner indicated that there was a nexus between his tuberculosis medications and current gastrointestinal disorders.  See Veteran's reports from October 2012.  Review of the examination report contradicts the Veteran's recollection and consequently his assertion in this regard is not probative.  See Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

For all of the foregoing reasons, the Board finds that the claim for service connection for gastrointestinal disability, to include resection of the large intestine, diverticulitis with rupture and bladder fistula due to tuberculosis medication, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, , 1 Vet. App. at -56.


ORDER

Service connection for an eye condition is denied. 

Service connection for gastrointestinal disability, to include resection of the large intestine, diverticulitis with rupture and bladder fistula, to include as due to  tuberculosis and medication prescribed therefor, is denied.


REMAND

The Board's review of the claims file reveals that further action on the claim for a higher initial rating for service-connected bilateral hearing loss is warranted. 

The Veteran was afforded a VA audiology examination in March 2012.  The examiner described the functional impact of hearing loss as difficulty hearing.  In his October 2013 substantive appeal, he reported that his hearing was non-existent without hearing aids.  In the March 2016 Informal Hearing Presentation, the representative asserted that the March 2012 VA audiology examination was inadequate since the examiner did not fully acknowledge the Veteran's reports of functional impairment from bilateral hearing loss.  Notably, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Under these circumstances, the Board finds that the March 2012 VA examiner's comments regarding functional impairment are insufficient to fully evaluate the Veteran's service-connected bilateral hearing loss, and that further examination of the Veteran, with appropriate testing, is needed to resolve the higher rating claim on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to arranging for the Veteran to undergo further examination and testing, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish d authorization to obtain, any private (non-VA) treatment records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  Adjudication of the higher rating claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson. 12 Vet. App. at  126,  is warranted.

As a final point, the Board notes that the October 2013 SOC did not address the issue of service connection for sterilization.  However, review of an October 2012 notification letter sent to the Veteran by the RO mistakenly informed him that the August 2012 NOD was untimely.  The August 2012 NOD was received within a year of the appealed August 2012 RO decision, and is, thus, timely. See 38 C.F.R. § 20.302 (2015).   Notably, the AOJ has yet to issue an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App 238, 240-41   (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the AOJ for issuance of an SOC.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

1. Furnish to the Veteran and his representative an SOC on the service connection claim for sterilization, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal as to that issue. 

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, as regards the matter addressed above, within 60 days of the issuance of the SOC.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim for a higher rating for bilateral hearing loss that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
4.  If the Veteran responds, obtain all identified evidence not currently of record, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
5.  After all records and/or responses from each contacted entity have been associated with the claims file,
arrange for the Veteran to undergo VA audiology examination by an appropriate medical professional.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies-specifically audiometric and speech discrimination testing-should be accomplished (with all results made available to the examiner prior to the completion of his or her report). 

The examiner must provide numeric interpretation of any hearing tests conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz and provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85. 

The examiner must fully describe the functional effects of the Veteran's bilateral hearing loss on his activities of daily living, to include employment.

All examination findings/testing results, along with complete rationale for any conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 
  
7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for an initial, compensable rating for bilateral hearing loss in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include consideration of whether staged rating of the disability, pursuant to Fenderson, is appropriate).

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims  remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


